IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VICTOR R. SAWYERS                          : No. 729 MAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
NOVELETTE DAVIS AND JOSITA                 :
DEJESUS                                    :
                                           :
                                           :
PETITION OF: NOVELETTE DAVIS               :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.